 

Exhibit 10.3

 

EXECUTION VERSION

 

CONSENT AND AMENDMENT NO. 1

TO FIRST LIEN CREDIT AGREEMENT

 

This CONSENT AND AMENDMENT NO. 1 TO FIRST LIEN CREDIT AGREEMENT, dated as of
October 31, 2019 (this “Amendment”), is by and among TELIGENT, INC., a Delaware
corporation (the “Borrower”), its Subsidiaries signatory hereto, the lenders
from time to time party hereto (each a “Lender” and, collectively, the
“Lenders”), ACF FINCO I LP, a Delaware limited partnership, as administrative
agent and collateral agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”). For
purposes of this Amendment, all terms used herein which are not otherwise
defined herein, including but not limited to those terms used in the recitals
hereto, shall have the respective meanings assigned thereto in the Amended
Credit Agreement (as defined below).

 

WHEREAS, the Administrative Agent, Lenders, Borrower and other Credit Parties
have entered into financing arrangements pursuant to which the Lenders (or
Administrative Agent on behalf of the Lenders) have made and may make Loans and
provide other financial accommodations to Borrower as set forth in (i) the First
Lien Revolving Credit Agreement, dated as of December 13, 2018 (as in effect
prior to the effectiveness of this Amendment, the “Credit Agreement”, and as the
same is further amended by this Amendment and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Amended
Credit Agreement”), by and among the Administrative Agent, Lenders, Borrower and
other Credit Parties and (ii) the other Credit Documents, including, without
limitation, this Amendment;

 

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
(i) the Borrower intends to issue and sell certain 7.0% / 8.0% PIK Convertible
Senior Notes due 2023 (the “2023 PIK Convertible Notes”), (ii) certain
Subsidiaries of the Borrower intend to guarantee the obligations of the Borrower
in respect of the 2023 PIK Convertible Notes and (iii) the Borrower intends to
exchange a portion of the 2023 Convertible Notes for a portion of the 2023 PIK
Convertible Notes (collectively, the “2023 PIK Notes Transaction”);

 

WHEREAS, the Borrower has requested that (i) the Administrative Agent and the
Lenders consent to the 2023 PIK Notes Transaction and (ii) amend certain
provisions of the Credit Agreement, as provided more fully herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants contained in the Credit Agreement and herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Consent. Subject to the conditions to effectiveness set forth in
Section 4 hereof, and notwithstanding Sections 9.01, 9.09 and 9.16 of the Credit
Agreement, the Administrative Agent and the Lenders signatory hereto hereby
consent to: (i) the Borrower’s issuance and sale of the 2023 PIK Convertible
Notes and (ii) the guarantee of the Borrower’s obligations in respect of the
2023 PIK Convertible Notes by those Subsidiaries of the Borrower that are Credit
Parties from time to time; provided, that no Subsidiary shall guarantee the
Borrower’s obligations under the 2023 PIK Convertible

Notes unless such Subsidiary is a Guarantor under the Credit Agreement.

 



 

 

 

Section 2. Amendments to the Credit Agreement. Subject to the conditions to
effectiveness set forth in Section 4 hereof, and in reliance upon the
representations and warranties made by the Credit Parties in Section 3 hereof,
pursuant to Section 12.01 of the Credit Agreement and subject to the terms and
conditions herein, the Credit Agreement is hereby amended as set forth below in
this Section 2.

 

2.01.       Section 1.1 of the Credit Agreement is hereby amended:

 

(a)by inserting the following new definitions in correct alphabetical order:

 

“‘2023 PIK Convertible Notes’ shall mean the Borrower’s 7.0% / 8.0% PIK
Convertible Senior Notes due 2023.”

 

“‘Amendment No. 1 Effective Date’ shall mean October 31, 2019.”

 

(b)by amending and restating the following definitions:

 

“‘2019 Convertible Notes Repurchase’ shall mean the Borrower’s repurchase,
redemption or repayment at maturity of all or any portion of the 2019
Convertible Notes, whether by tender offer, open-market purchases or otherwise.”

 

“‘Fee Letter’ shall mean, collectively, the (i) Amended and Restated Fee Letter
dated as of the Closing Date by and between the Borrower, the Administrative
Agent and the First Lien Agent, as amended, restated, supplemented or otherwise
modified from time to time and (ii) Amendment Fee Letter dated as of the
Amendment No. 1 Effective Date by and between the Borrower, the Administrative
Agent and the First Lien Agent, as amended, restated, supplemented or otherwise
modified from time to time (the “Amendment Fee Letter”).”

 

“‘Maturity Date’ shall mean the date that is the earliest of (a) five (5) years
and six (6) months after the Closing Date, or, if such date is not a Business
Day, the next succeeding Business Day, (b) the date on which the Commitments are
voluntarily terminated pursuant to the terms hereof, (c) the date on which all
amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise), (d)
the date that is 181 days prior to the maturity date of the 2023 Convertible
Notes and (e) the date that is181 days prior to the maturity date of the 2023
PIK Convertible Notes.”

 

2.02       Section 9.01 of the Credit Agreement is hereby amended by deleting
the text of clause (b) in its entirety and substituting the following therefor:

 

“(b) Indebtedness existing as of the Closing Date which is identified in
Schedule 7.24 and which is not otherwise permitted by this Section 9.01, and,
except with respect to any 2019 Convertible Notes, Permitted Refinancing
Indebtedness thereof;”

 



2

 

 

2.04        Section 9.01 of the Credit Agreement is hereby amended by (i)
deleting the word “and” in subsection (m); (ii) replacing the period in
subsection (n) with a semicolon and the word “and”; and (iii) adding a new
subsection (o) to read as follows:

 

“(o) Indebtedness of the Credit Parties in respect of the 2023 PIK Convertible
Note.”

 

2.05       Section 9.06 of the Credit Agreement is hereby amended by deleting
the text of clause (d) in its entirety and substituting the following therefor:

 

“(d) conversion of the 2019 Convertible Notes, the 2023 Convertible Notes and
the 2023 PIK Convertible Notes into equity interests of the Borrower in
accordance with the terms thereof.”

 

2.06       Section 9.09 of the Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (c) and replacing it with a comma;
(ii) replacing the period in clause (d) with the word “and”; and (iii) adding a
new clause (e) to read as follows:

 

“(e) transactions solely among Credit Parties.”

 

2.07       Section 9.16 of the Credit Agreement is hereby amended by deleting
the text thereof in its entirety and substituting the following therefor:

 

 “SECTION 9.16.         Voluntary Prepayments of Material Indebtedness;
Scheduled Interest Payments on the 2023 PIK Convertible Notes.

 

(a)                   No Credit Party shall make any voluntary prepayment of
2019 Convertible Notes unless such prepayment is funded from the proceeds of (w)
the Term Loans funded on the Closing Date, (x) the DDTL A Facility, (y) the
issuance of Capital Stock or (z) the proceeds of all or any portion of the 2023
PIK Convertible Notes.

 

(b)                   No Credit Party shall make any voluntary prepayment of the
2023 Convertible Notes unless such prepayment is funded from the proceeds of the
issuance of Capital Stock; provided that, in no event shall any exchange of 2023
Convertible Notes for 2023 PIK Convertible Notes be prohibited by operation of
this Section 9.16(b).

 

(c)                   Borrower shall not elect to make any payments of interest
on the 2023 PIK Convertible Notes in cash if and to the extent that Borrower has
the right to make such election pursuant to the indenture, promissory note or
other agreements, instruments and documents governing the 2023 PIK Convertible
Notes as in effect on the date hereof.

 

(d)                   No Credit Party shall make any voluntary prepayment of the
2023 PIK Convertible Notes unless such prepayment is funded from the proceeds of
the issuance of Capital Stock.”

 



3

 

 

Section 3. Representations and Warranties. Each Credit Party, jointly and
severally, hereby represents and warrants to the Lenders and the Administrative
Agent as follows, which representations and warranties are continuing and shall
survive the execution and delivery hereof:

 

3.01        No Default. At and as of the date of this Amendment and both prior
to and after giving effect to this Amendment, no Default or Event of Default is
continuing.

 

3.02        Representations and Warranties True and Correct. At and as of the
date of this Amendment and both prior to and after giving effect to this
Amendment, each of the representations and warranties contained in the Credit
Agreement and other Credit Documents is true and correct in all material
respects (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date).

 

3.03        Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute and deliver this
Amendment and carry out the terms and provisions of this Amendment and the
Amended Credit Agreement and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Amendment and the performance of the Amended Credit Agreement. Each Credit
Party has duly executed and delivered this Amendment, and this Amendment and the
Amended Credit Agreement constitute the valid and binding agreements of such
Credit Party enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

 

3.04        No Violation. The execution, delivery and performance by any Credit
Party of this Amendment and the performance of the Amended Credit Agreement, and
compliance with the terms and provisions thereof, will not (i) contravene any
applicable provision of any material Applicable Law of any Governmental
Authority, (ii) result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party (other than Permitted Liens and Liens
created under the Credit Documents) pursuant to (A) the terms of any material
indenture, loan agreement, lease agreement, mortgage or deed of trust, or (B)
any other Material Contracts Obligation, in the case of either clause (ii)(A) or
(ii)(B), to which any Credit Party is a party or by which it or any of its
property or assets is bound, or (iii) violate any provision of the Organization
Documents of any Credit Party, except with respect to any conflict, breach or
contravention or default (but not creation of Liens) referred to in clause (ii),
to the extent that such conflict, breach, contravention or default could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4. Conditions. This Amendment shall not become effective until each of
the following conditions is satisfied (or waived by the Required Lenders):

 

4.01     The Administrative Agent shall have received counterparts of this
Amendment duly executed by each Credit Party signatory hereto and each other
relevant party to this Amendment;

 

4.02     The representations and warranties contained in Section 3 hereof shall
be true and correct in all material respects on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such earlier date);

 



4

 

 

4.03     The Administrative Agent shall have received, for its own account, the
fees, costs and expenses due and payable to it pursuant to Section 5.01 hereof
and Section 12.05 of the Amended Credit Agreement (including the reasonable
fees, disbursements and other charges of counsel) for which invoices have been
presented prior to the date hereof; and

 

4.04     The Administrative Agent shall have received counterparts of the
Amendment Fee Letter executed by each Credit Party signatory thereto and each
other relevant party thereto.

 

4.05     The Administrative Agent shall have received counterparts of the
Consent and Amendment No. 3 to Second Lien Credit Agreement duly executed by
each Credit Party signatory thereto and each other relevant party thereto.

 

4.06     Substantially concurrently with the effectiveness of this Amendment,
the Borrower shall repay to the Administrative Agent, in cash, the $2,500,000
protective advance funded on September 18, 2019.

 

Section 5. Miscellaneous.

 

5.01       Fees and Expenses. The Borrower agrees and acknowledges that all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with this Amendment, including the reasonable
fees, disbursements and other charges of one counsel, shall be paid by the
Credit Parties to the Administrative Agent.

 

5.02         No Waiver or Modification. Nothing contained herein shall be deemed
to constitute a waiver of compliance with any term or condition contained in the
Credit Agreement or any other Credit Document or constitute a course of conduct
or dealing among the parties. The Administrative Agent and Lenders reserve all
rights, privileges and remedies under the Credit Documents. Except as expressly
amended hereby, the Credit Agreement and other Credit Documents remain
unmodified and in full force and effect in accordance with their respective
terms and are hereby ratified and confirmed in all respects.

 

5.03         Credit Document. This Amendment shall constitute a Credit Document
under and as defined in the Amended Credit Agreement. All references in the
Credit Documents to the Credit Agreement shall be deemed to be references to the
Credit Agreement as amended hereby.

 

5.04         Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND ANY CLAIM, CONTROVERSY OR DISPUTE UNDER, ARISING OUT OF OR
RELATING TO THIS AMENDMENT, WHETHER BASED IN CONTRACT (AT LAW OR IN EQUITY),
TORT OR ANY OTHER THEORY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

5.05         Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or in
electronic format (i.e., “pdf” or “tif”) by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

 



5

 

 

5.06         Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not affect the interpretation of
this Amendment.

 

5.07         Binding Effect; Assignment. This Amendment shall be binding upon
and inure to the benefit of the Borrower, the other Credit Parties, the
Administrative Agent and the Lenders and their respective successors and assigns
in accordance with the terms of the Credit Agreement.

 

5.08         Integration. This Amendment, the Amended Credit Agreement, and the
other Credit Documents incorporate all negotiations of the parties hereto with
respect to the subject matter hereof and thereof and are the final expression
and agreement of the parties hereto and thereto with respect to the subject
matter hereof and thereof. This Amendment, the Amended Credit Agreement, and the
other Credit Documents represent the agreement of the parties hereto with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any party hereto or thereto
relative to the subject matter hereof or thereof not expressly set forth or
referred to herein or therein.

 

5.09         Reaffirmation. Each Credit Party as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Credit Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each Credit Document to which it is a party (after giving
effect hereto) and (ii) to the extent such Credit Party granted liens on or
security interests in any of its property pursuant to any such Credit Document
as security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Credit Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.

 

[Remainder of the page intentionally left blank]

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: TELIGENT, INC.         By: /s/ Damian Finio     Name: Damian Finio    
Title:   Chief Financial Officer             GUARANTORS: IGEN, INC.            
By: /s/ Damian Finio     Name: Damian Finio     Title:   Chief Financial Officer
              TELIGENT PHARMA, INC.             By:  /s/ Damian Finio     Name:
Damian Finio     Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 1 to First Lien Credit Agreement]

 





 

 

 

ADMINISTRATIVE AGENT AND A   LENDER:     ACF FINCO I LP,   a Delaware limited
partnership       By: /s/ Scott Lem     Name: Scott Lem     Title: Authorized
Signatory     LENDERS:     ARES CAPITAL CORPORATION,   a Maryland corporation  
    By: /s/ Scott Lem     Name: Scott Lem     Title: Authorized Signatory    
CION ARES DIVERSIFIED CREDIT FUND     By: /s/ Scott Lem     Name: Scott Lem    
Title: Authorized Signatory       ARES CENTRE STREET PARTNERSHIP, L.P.,      
By: Ares Centre Street GP, Inc., as general partner       By: /s/ Scott Lem    
Name: Scott Lem     Title: Authorized Signatory     ARES CREDIT STRATEGIES
INSURANCE DEDICATED FUND SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, L.P.  
    By: Ares Capital Management LLC, its investment manager     By: /s/ Scott
Lem     Name: Scott Lem     Title: Authorized Signatory

 

[Signature Page to Amendment No. 1 to First Lien Credit Agreement]

 





 

 

 

SALI FUND MANAGEMENT

 

By:/s/ Scott Lem     Name: Scott Lem
Title: Authorized Signatory               ARES COMMERCIAL FINANCE,         By:
Ares Commercial Finance GP LP, its general partner   By: ACF GP LLC, its general
partner                     By: /s/ Oleh Szczupak     Name: Oleh Szczupak    
Title: Authorized Signatory

 



[Signature Page to Amendment No. 1 to First Lien Credit Agreement]



 





 